PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/226,288
Filing Date: 19 Dec 2018
Appellant(s): Lumileds LLC



__________________
Rebecca A. Smirk
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 20, 2022 (“Brief”).

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated February 15, 2022 (“Final”) from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, and 7-9 are rejected under 35 USC § 103 as being unpatentable over Von Malm (US 2017/0309794 A1) (“Von Malm”); and
Claims 4-6, 8, and 21 are rejected under 35 USC § 103 as being unpatentable over Von Malm, in view of Sheu et al. (US 2003/0127658 A1) (“Sheu”).

(2) Response to Argument
A. Appellant asserts that Von Malm does not teach “the second contact extends from the first surface of the epitaxial layer 180 to the wavelength converting layer 142." Brief at 10. Appellant’s FIG. 1I is shown on the left (marked-up by Appellant) and Von Malm’s Fig 5 is shown on the right below (marked-up and inverted to match Appellant’s orientation).


    PNG
    media_image2.png
    338
    771
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    353
    515
    media_image3.png
    Greyscale


Based on Appellant’s analysis (Brief at 11-12), Appellant confuses the “active matrix element 6” with the “active layer 11” in Von Malm.  It is the “active layer 11” that corresponds to the claimed “active region 128”, not the “active matrix element 6”. The active matrix element 6 is an entirely different part of the device. 
In other words, Appellant is arguing the wrong part of Von Malm’s device. The active matrix element 6 is the part of Von Malm’s display that comprises circuitry to enable one to turn individual LEDs on and off, while the active region 11 within each LED is the part responsible for generating light. The active matrix element 6 is not the active region 11. While both include the word “active” these are very different structures that serve different functions in a display device, and Appellant appears to have mistaken one for the other. 
Appellant also discusses the teachings of Fig 1 and other embodiments of Von Malm throughout the Brief (Brief at 11, last ¶), however this discussion is irrelevant to the rejection because the rejection relied on the teachings of Fig 5. As noted in the rejection: “see element labels from Fig 1 not repeated in Fig 5.” In other words, the Examiner pointed to Fig 1 to show element numbers for the convenience of Appellant. Thus, Appellant’s arguments regarding “hindsight” or “combining embodiments” or “bond wires” or Fig 1 are irrelevant to the grounds of rejection set forth in the FINAL Office action mailed 15 February 2022. The arguments regarding a combination of Fig 1 and features thereof with Fig 5 are not addressing the grounds of rejection in the Office action.
B. Appellant asserts the third emission region can only contain transparent material or no material. Appellant also asserts the second contact does not extend from the first surface of the epitaxial layer to the wavelength converting layer. Brief at 12. Appellant asserts Von Malm does not teach the wavelength converting layer in the third recess. Brief at 11-12. 
As set forth in the FINAL Office action mailed 15 February 2022, Von Malm explicitly states in ¶53: “A recess of a third emission region for example comprises either a blue converter material or is free of a converter material.” The Office action provided clear and sufficient notice of this teaching where the Examiner provided a discussion of the blue converter material embodiment in the §103 rejection of record. Von Malm explicitly discloses the third region may comprise the wavelength conversion material or a transparent material. The description of Fig 5 states that it is preferred that “filler material does not convert the light emitted by the active layer 11 or does so only to a very limited extent” the Office action raised the rejection under §103 as being an obvious variant based on the teaching and suggestion of introducing an emitter material where “the emitter material may have been introduced into a transparent matrix material” and “[a] recess of a third emission region for example comprises either a blue converter material … in this way each of the pixel groups may serve as a red-green-blue emitting unit… [and] the red-green-blue emitting emission regions of each pixel group may also be activated individually and mutually independently. In this way, a color-emitting, pixelated display may be produced.” (see ¶23 and ¶53).
Notwithstanding, only in arguendo, even if the third region does not contain the wavelength conversion material, the two adjacent regions 20 still contain the wavelength conversion materials in all disclosed embodiments. According to ¶53: “[f]or example, in each pixel group a recess of a first emission region is filled with a first, for example red converter material and a further recess of a second emission region with a second, for example green converter material.” Therefore, this strawman argument about whether the third region includes a transparent filler material or a wavelength converting is not determinative. In the plan view (see Fig 2), the counter electrode 31 is shown having a continuous mesh or grid shape extending across the entire epitaxial structure 1. As can be seen in Figs 2 and 5, the continuous mesh shaped counter electrode 31 extends into all of the recessed regions 20. Accordingly, the second contact 31 extends from the first surface of the epitaxial layer 1 to the wavelength converting layer(s) 5 in region(s) 20. Thus, even in the absence of any wavelength converting layer in the rightmost pixel, Von Malm still meets the claimed configuration because of the continuous mesh shape.

    PNG
    media_image4.png
    520
    769
    media_image4.png
    Greyscale
  
    PNG
    media_image5.png
    446
    800
    media_image5.png
    Greyscale

Further, it is worth noting that upon further consideration, that there is an explicit teaching in Von Malm at ¶87 that the transparent filler material in Fig 5 may convert the emitted light “to a very limited extent.” That means the transparent filler material of Fig 5 is still converting light to some extent – and any amount of conversion is all the claim requires. The claimed “wavelength converting layer” does not require any particular degree of wavelength conversion efficiency, nor does it require a specific material. A material that converts light to a very limited extent, still converts light. Accordingly, the disclosed transparent filler material that converts emitted light still functions as a wavelength converting layer as required by the claim.
C. Appellant asserts that the Examiner is using impermissible hindsight to have the second contact 31 of Von Malm extend from the wavelength converting layer 5.
There is no need for hindsight1 or reliance on Appellant’s specification because RGB pixels were quite well known in the art at the time of filing. This teaching was explicitly provided by Von Malm with respect to the red-green-blue emitting units discussed in ¶53. Modifying the transparent material region of Fig 5 to a third wavelength conversion material region takes into account the knowledge which was within the level of ordinary skill (and knowledge provided as an express written teaching in Von Malm), at the time the claimed invention was made, without knowledge gleaned only from the instant disclosure.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Appellant’s argument has narrowly focused the discussion on ¶87 of Von Malm, while ignoring the teachings of ¶53 that were explicitly provided to Appellant in the rejection. Appellant has not considered Von Malm as a whole for what it fairly teaches to a PHOSITA, nor has Appellant addressed the explicit teachings in ¶53. Appellant made a clear error in their analysis as instructed by Ruiz because ¶53 of Von Malm provides an express written teaching and motivation for making an RGB pixel array with the arrangement taught in Fig 5. Ruiz at 1276 instructs that one must look to “whether a motivation to combine the teachings in the prior art references was shown.”
As shown in Examiner Figure A below, and taught in ¶53 of Von Malm, the third emission region can be filled with a blue wavelength converter material. Reading ¶87, in view of the teachings in ¶53, a PHOSITA would understand that the third region can contain a wavelength converting material, or be free of material, or contain a transparent material.2 See Final Rejection at 4. Thus, rather than relying on hindsight as asserted by Appellant, Von Malm clearly contemplates and provides an express written teaching of filling the third region with a wavelength conversion material as discussed in ¶53.


    PNG
    media_image6.png
    310
    795
    media_image6.png
    Greyscale

Lastly, Appellant asserts Von Malm does not teach the passivation layer electrically isolates the contact 31 from the second semiconductor region and the active region (along the vertical sidewall of 1, 11). This argument is unpersuasive for the reasons given on page 5 of the Final, and as stated below.  In the Final, the Examiner noted that Von Malm does not show the contact 31 being electrically isolated from the second semiconductor layer (lower portion of 1) and from the active region 11. However, as stated in ¶86: “Unlike what is shown in FIG. 5, the counter contact 31 is insulated from the semiconductor layer sequence 1 preferably at least in the region of the side face of the semiconductor layer sequence 1 by way of an insulation layer, such that during operation no short circuit is generated in the semiconductor layer sequence 1 by the counter contact 31.”  This means there is an insulating (i.e. passivation) layer covering the vertical side surface of 1 (not shown). Without this passivation layer, the n-side and p-side semiconductor layers of 1 (above and below 11) will short circuit and the LED will be inoperable (i.e. it will not light up).  For the LED to function properly, electrons must be injected from the n-type side of the LED where they recombine with holes supplied from the p-type side. The electron-hole recombination occurs in the active region 11 and this generates photons (i.e. light emission). If the conductor 31 is not insulated from the vertical sidewall of the LED, the current will take the path of least resistance (passing only through 31) rather than through the LED to generate light. In view of Fig 5 and ¶86, a PHOSITA would recognize the vertical sidewall of 1 must be insulated from 31 or the LEDs will be inoperable.

Regarding claim 4,
Appellant’s arguments in regards to claim 4 are directed to Von Malm, and a repeat of the arguments against claim 1. Appellant’s arguments are not persuasive for the same reasons given above.

Regarding claims 5-9, and 21,
Appellant does not assert individual arguments against these claims and instead relies on the arguments of claim 1. Examiner relies on the responses to these arguments in support of the rejection.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
Vincent Wall
/VINCENT WALL/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        
Conferees:
Brett Feeney
/BRETT A FEENEY/Supervisory Patent Examiner, Art Unit 2822                                                                                                                                                                                                        
Daniel Wu

/DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                        





Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Appellant’s argument states that the instant rejection is the epitome of “impermissible hindsight” relying on the “as a whole” instruction of Ruiz (Br. at 14-15). However, the instruction in Ruiz illustrates a combination of three distinct prior art references teaching three distinct elements of the claimed invention. Where “[t]he “as a whole” instruction in title 35 prevents evaluation of the invention part by part. Without this important requirement, an obviousness assessment might break an invention into its component parts (A + B + C), then find a prior art reference containing A, another containing B, and another containing C, and on that basis alone declare the invention obvious.” Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1275 (Fed. Cir. 2004). Here, unlike the Ruiz instruction, the rejection relied on the teachings contained within and suggested by a single reference, Von Malm. Furthermore, in Ruiz, the Federal Circuit reiterated this is simply a warning and “…not a rule of law that an express, written motivation to combine must appear in prior art references before a finding of obviousness. Stated differently, this court has consistently stated that a court or examiner may find a motivation to combine prior art references in the nature of the problem to be solved.” (Id. at 1276). The instant case is consistent with the holding of Ruiz because Von Malm even provides an “express written teaching to make the combination” of having a third wavelength converter material to make RGB pixel displays. Moreover, Von Malm also teaches the second contact extends from the first surface of the epi layer to the wavelength converting layer as discussed above.
        
        2 Von Malm discloses these different options for the third emission region because when growing the epitaxial layer structure (1, 11), the same continuous active region 11 spans the entire structure. Thus, 11 emits one color which is conventionally and advantageously a material system emitting in the blue wavelength range. While wavelength conversion materials, (e.g. phosphors), are required for converting the blue to longer wavelengths such as red or green, in the third emission region this may not be necessary if the active region already emits the desired wavelength of blue (hence the free of material and transparent material options).  However, it may be desirable to further fine tune the blue emission, thus the disclosure contemplates optionally using a wavelength conversion material for the blue emission region as well as the required wavelength conversion materials in the red and green emission regions.